   Case: 1:17-cv-04307 Document #: 88 Filed: 11/14/18 Page 1 of 12 PageID #:1680



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

United States of America for use and benefit of
A&C Construction & Installation. CO. WLL,
                                                      Case No. 1:17-cv-04307
                  Plaintiff,
                                                      Assigned Judge:
       v.                                             Harry D. Leinenweber
Zurich American Insurance Company and The             Designated Magistrate Judge:
Insurance Company of the State of                     Marie Valdez
Pennsylvania,

                  Defendants.


                        PLAINTIFF’S STATUS REPORT
            REGARDING PENDING MOTIONS AND DISCOVERY DISPUTES

       Plaintiff A&C Construction & Installation. CO. WLL (“A&C” or “Plaintiff”) submits this

Status Report and in support of same, states as follows:

       As an initial matter, the parties are presenting separate reports because they were at an

impasse regarding the format, order, and proper scope of the report. As is customary in joint

reports, A&C, as plaintiff, sought to present its report on each of the pending issues first,

addressing the matters that have been raised by Defendants’ motions.           Defendants Zurich

American Insurance Company and The Insurance Company of the State of Pennsylvania (the

“Sureties” or “Defendants”) disagreed, arguing that they must be entitled to first re-argue their

position on each of their motions, effectively seeking the opportunity to argue each of their

motions twice before allowing Plaintiff to respond. Defendants refused to submit a joint report

unless they were permitted to re-argue each of their motions before Plaintiff responded.

       Discovery is proceeding on all matters. Although the Court partially granted Defendants’

motion to stay discovery relating to the fire suppression work performed by Plaintiff, the parties

have now agreed to proceed with discovery on the fire suppression work in order to maximize



                                                  1
   Case: 1:17-cv-04307 Document #: 88 Filed: 11/14/18 Page 2 of 12 PageID #:1681



efficiency. No discovery deadlines have yet been set in this matter.

       In addition to the Sureties’ three discovery motions discussed below, Plaintiff has filed a

Motion to Strike Defendants’ Affirmative Defenses (Dkt. No. 81). In a nutshell, each of

Defendants’ Affirmative Defenses is plead as a conclusory one-line recitation, without a single

fact providing Plaintiff with notice of what Defendants intend to argue. Defendants have not

responded to Plaintiff’s motion to strike.

       In the three sections below, Plaintiff summarizes (1) the status of the document

productions; (2) the status of the parties’ interrogatory answers; and (3) the status of depositions,

including the status of the three pending motions relating to these issues. It should be noted that

Defendants filed their two recent motions to compel despite the fact that Plaintiff agreed to

address the concerns raised by Defendants, and that Defendants have refused to withdraw the

motions although by any measure Plaintiff has now fully resolved the very issues Defendants

complained about.

   1. Status of Document Production and Pending Motion Regarding Same

       Defendants’ document production. Defendants have produced fewer than 131 pages of

documents, claiming to have no documents relating to either Plaintiff’s work on the project or

the work of their principal, AMEC.

       AMEC’s document production. On September 11, 2018, the Court ordered AMEC to

produce certain documents responsive to Plaintiff’s subpoena. On October 11, 2018, AMEC

produced 14,834 pages of documents.          Plaintiff is reviewing the document production to

determine whether AMEC has complied with the Court’s order.

       USACE document production. Pursuant to a subpoena, the United States Army Corps of

Engineers (“USACE”), the owner of the air base in Qatar where Plaintiff performed its work, has




                                                 2
   Case: 1:17-cv-04307 Document #: 88 Filed: 11/14/18 Page 3 of 12 PageID #:1682



produced certain documents. However, the USACE has withheld documents on the basis that

they may include AMEC’s confidential or proprietary information. AMEC made the same

objection and the Court overruled it and ordered AMEC to produce responsive documents.

Plaintiff has asked the USACE to reconsider its position in light of the Court’s order, but this

issue may ripen into a motion to compel the USACE to produce its responsive documents.

       Plaintiff’s document production. Plaintiff has produced 161,415 pages of documents, in

two separate document productions. Plaintiff produced the first 8,457 pages of documents on

April 27, 2018.     Pursuant to Rule 34(b)(2)(E)(ii), Plaintiff has identified which of those

documents are responsive to which of Defendants’ document requests. There are no pending

motions relating to Plaintiff’s first production.

       Plaintiff’s second document production, consisting of 152,958 pages, was made on

October 1, 2018. This production is the subject of Defendants’ Motion to Require Plaintiff to

Comply with Rule 34 and Fix Its Production (Dkt. No. 84), filed on the eve of the last status

conference. Defendants contend that (1) the documents were not produced as kept in the

ordinary course of business; and (2) a fraction of the emails produced were produced in a format

that does not include metadata. Defendants raised these issues for the first time on October 15,

2018. On October 23, 2018, Plaintiff’s counsel responded that (1) the documents were collected

and produced as they were kept in the ordinary course of business; and (2) counsel was

attempting to determine whether the emails produced as .pdf files could be produced with

metadata. Inexplicably, Defendants filed their motion to compel six days later.

       Pursuant to Rule 34(b)(2)(E)(i), Plaintiff produced these documents as they are kept in

the ordinary course of business.         Defendants flatly complain that the documents were

“disorganized,” but fail to substantiate this allegation. In fact, as evidenced by the index attached




                                                    3
    Case: 1:17-cv-04307 Document #: 88 Filed: 11/14/18 Page 4 of 12 PageID #:1683



as Exhibit 1, the documents (consisting mostly of Requests for Information and Submittals)

were produced by category, as they are normally kept. Nevertheless, in order to ensure that

Defendants had no possible grounds to complain about the production, Plaintiff has also

identified the requests to which each document in this production is responsive, pursuant to Rule

34(b)(2)(E)(ii). (See Exhibit 1).1 In other words, Plaintiff has both produced the documents as

kept in the ordinary course of business and identified which documents are responsive to which

requests.2 There is nothing the Court could order Plaintiff to do that has not already been done,

yet Defendants refuse to withdraw their motion.

       Defendants also complain that a small fraction of the documents produced by Plaintiff

consist of emails that have been printed and scanned and therefore do not include certain

metadata. To be clear, Plaintiff searched for and produced more than 200 emails in their native

format, with metadata. As Plaintiff has repeatedly explained to Defendants, the emails produced

as .pdf files were kept as .pdf files in the ordinary course of business. These emails were

maintained as attachments to Requests for Information (“RFIs”) or to responses to those RFIs,

documents which were maintained as .pdf files. When Plaintiff produced the RFIs and the

responses to the RFIs, kept as .pdf files, it naturally produced the exhibits to those documents,

also kept as .pdf files. Indeed, the vast majority of these emails were received from third parties

as .pdf files and do not include Plaintiff as either sender or recipient. In other words, Plaintiff

has never had access to the metadata associated with those emails, and could never produce any

1
  Defendants have identified a single document, ACC 9003, which they contend was mis-
indexed as a communication with AMEC or a change order. However, the document is in fact a
design submittal (and was produced with all of the other submittals). Submittals were sent
through to AMEC for approval before they could be used on the Project (and AMEC’s failure to
promptly review these submittals was one of the major causes of delay on the Project).
2
  Defendants’ contention that A&C’s “documents have still not been produced as kept in the
ordinary course of business nor are they indexed to respond to the categories of requests” is
simply false.



                                                  4
    Case: 1:17-cv-04307 Document #: 88 Filed: 11/14/18 Page 5 of 12 PageID #:1684



such metadata.3 Defendants have identified a handful of emails that include Plaintiff as a

recipient, were maintained and produced as .pdf files, but were not also captured in the

production of native email files. Plaintiff has searched its native email files for those emails and

has now produced them with their associated metadata, where possible (and has offered to do the

same for any other emails produced as .pdf files for which Plaintiff actually has metadata). It is

unclear what else Defendants may want Plaintiff to do.

    2. Status of Interrogatory Answers

       Defendants’ Interrogatory Answers. Plaintiff served interrogatories asking Defendants

to identify the facts which supported a good faith basis for their allegations that (a) Plaintiff

failed to satisfy all conditions precedent to payment; (b) Black Cat fully paid A&C; (c) Black Cat

did not prevent A&C from performing its work; and (d) A&C did not provide adequate notice

under the Miller Act. Defendants failed to identify a single fact supporting those allegations in

their Answers. After meeting and conferring, Defendants admitted that they indeed had no facts

supporting those allegations when they filed their Answers. While there is therefore nothing to

compel, this admission has obvious Rule 11 implications (and Plaintiff has moved to strike the

defenses that relate to these conclusory allegations).

       Plaintiff’s Interrogatory Answers.         Plaintiff has provided fulsome responses to

Defendants’ interrogatories.     Nevertheless, Defendants have filed a Motion to Compel

Interrogatory Responses (Dkt. No. 79), complaining about Plaintiff’s responses to

Interrogatories 7-11, which effectively ask Plaintiff to itemize its claim. Before Defendants filed

this motion, Plaintiff had already agreed to provide supplemental answers to those



3
 Defendants’ accusation that “A&C produced the documents [as .pdf files] to prejudice the
Sureties” simply has no basis in fact, as has been explained multiple times to counsel for
Defendants.



                                                 5
    Case: 1:17-cv-04307 Document #: 88 Filed: 11/14/18 Page 6 of 12 PageID #:1685



interrogatories.4 Plaintiff has now served those supplemental answers, itemizing the components

of its claim in a detailed chart, while also referring to the particular documents supporting each

line item in that chart. (Exhibit 2, Plaintiff’s Supplemental Interrogatory Answers.)

       Defendants do not contend that Plaintiff’s Supplemental Interrogatory Answers fail to

provide the information requested in Interrogatories 7-11. Instead, they are apparently now

asking the Court to order Plaintiff to identify in its interrogatory answers every document in its

production that might “involve A&C’s costs.” Of course, Rule 33(d) requires no such thing.

Plaintiff has not only set forth its itemized damages in the interrogatory answers, it has also

identified “the records that must be reviewed” in order to provide the requested information, and

need not create an index of its entire production for Defendants (although Plaintiff has already

done this, as well). Defendants’ refusal to withdraw its motion is inexplicable.

    3. Status of Depositions

       To date, no witnesses have been deposed in this case.

       Third party witnesses. In May and June 2018, Plaintiff served deposition and document

subpoenas on nine AMEC employees, each of whom was identified by Defendants as a person

with knowledge of the matters at issue in this litigation. However, these depositions were put on

hold because AMEC refused to produce any documents in response to a subpoena from Plaintiff.

Now that AMEC has been ordered to produce its documents, Plaintiff expects to proceed with

these depositions.

       Defendants’ representative deponents.          Plaintiff noticed Defendants’ corporate

4
  Indeed, on October 23, 2018, before Defendants filed this motion to compel, counsel for
Plaintiff wrote the following email to counsel for Defendants: “You are, of course, free to file
whatever you would like to file. However, if you would prefer to simply await my written
response, which you will receive this week, you will see that a motion would be a waste of
judicial resources.” And still, Defendants elected to file its motion to compel, and has indeed
wasted judicial resources as a result.



                                                6
    Case: 1:17-cv-04307 Document #: 88 Filed: 11/14/18 Page 7 of 12 PageID #:1686



representative deponents on April 16, 2018. However, Defendants have refused to produce their

representative deponents for deposition, arguing that Plaintiff must produce its representative

deponent first.

       Plaintiff’s representative deponent. Plaintiff has identified a representative deponent for

all subjects in the Rule 30(b)(6) notice served by the Defendants. Defendants have filed their

Motion to Compel Organization Deponent or In the Alternative for Sanctions (Dkt. No. 44),

despite the fact that Defendants have been fully apprised of the fact that the deponent has not yet

been issued a visa to travel to the United States. It is Plaintiff’s position that the parties should

proceed with discovery and await a determination by the United States Embassy in Lebanon as

to whether the representative deponent will be issued a visa.

       Plaintiff’s representative deponent, Jean Louis Cardahi, is ready and willing to travel to

Chicago to testify, but has not yet been issued a visa to travel to the United States for his 30(b)(6)

deposition. Mr. Cardahi applied for the visa interview in April 2018 and Plaintiff offered to

make Mr. Cardahi available for a deposition in Chicago in mid-May, contingent upon his visa

being issued.5 On May 17, 2018, Mr. Cardahi had his visa interview at the United States

Embassy in Lebanon. On May 30th, Mr. Cardahi submitted form DS-5535 to the Embassy,

providing additional information that had been requested. On June 7th, Mr. Cardahi asked the

Embassy about the status of his application and the Embassy informed him that his case was

“undergoing administrative processing,” which “usually lasts about 60 days or less, but can take

longer in some instances.”     On August 3, 2018, Mr. Cardahi again inquired about the status of

his visa and received a similar response. Again on September 13, 2018, Mr. Cardahi inquired



5
  Defendants misleadingly state that A&C flatly “represented that it would make a deponent
available in ‘mid-May’”—omitting the express condition that the visa must be issued first (which
has always, by necessity, been included in such offers).



                                                  7
    Case: 1:17-cv-04307 Document #: 88 Filed: 11/14/18 Page 8 of 12 PageID #:1687



about the status of his visa, emphasizing the need to attend a deposition in the United States. The

Embassy responded:

               While we understand and sympathize with your situation, your
               case is unfortunately still pending completion of administrative
               processing. We apologize for the delay, but our office cannot
               predict exactly how long completion of these procedures may take,
               and further, our office is unable to proceed with any visa issuance
               until this processing is complete. This is in accordance with U.S.
               immigration laws and policies.

(Exhibit 3, Sept. 14, 2018 email exchange.)

       While the visa could be issued any day, Plaintiff cannot predict when that day will be.

Importantly, Mr. Cardahi’s application for a visa has not been rejected. There is no dispute

about these facts, and Defendants have been fully apprised of the status of this issue all along.6

       The most obvious solution for this practical problem is to simply continue with

discovery, including the depositions of the AMEC witnesses and the Defendants’ representative

deponents, wait for Mr. Cardahi’s visa to issue, and then proceed with his deposition in Chicago

as soon as his visa is issued. To date, there have been no other depositions in this case (as

AMEC only recently produced its documents, and Defendants had sought to stay all

proceedings). Further, no discovery cutoff date has been set. If the Embassy rejects Mr.

Cardahi’s visa application, then the parties can revisit the matter at that time.

               a. Plaintiff offers proposed solutions, Defendants reject them all

       In lieu of waiting for Mr. Cardahi’s visa, Plaintiff has offered a number of potential




6
  Defendants contend that A&C “failed to mention that its witness is unavailable” until after the
Court ruled on their motion to stay. The Court ruled on Defendants’ request for a stay on
September 11, 2018. Plaintiff has never represented that its “witness is unavailable,” but has
informed Defendants that Mr. Cardahi had not yet been issued a visa many times, including on
June 21st, July 12th, July 31st and August 6th. Nothing has changed since then.



                                                  8
    Case: 1:17-cv-04307 Document #: 88 Filed: 11/14/18 Page 9 of 12 PageID #:1688



alternatives. (Exhibit 4, October 25, 2018 email from Plaintiff’s counsel.)7 First, Plaintiff has

offered to make Mr. Cardahi available to testify via videoconference or teleconference.

Defendants have never engaged in a discussion about this proposal with Plaintiff but instead

have responded by rejecting that offer, for the first time, in the proposed status report it provided

to A&C on October 8, 2018.

       Second, Plaintiff has also offered to make Mr. Cardahi available to testify in Qatar or in

Lebanon. Again, Defendants responded to that offer for the first time below, with objections to

traveling to those locations.

       Third, after receiving Defendants’ draft status report, objecting to Qatar and Lebanon as

locations for a deposition, Plaintiff informed Defendants that Mr. Cardahi has a Shenghen visa,

which permits him to travel to 26 countries. Plaintiff offered to produce Mr. Cardahi in Austria,

Belgium, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary,

Iceland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway,

Poland, Portugal, Slovakia, Slovenia, Spain, Sweden, or Switzerland. Defendants also refused to

agree to travel to any of these locations unless Plaintiff agrees to “cover all costs associated

with” a deposition overseas, including travel and lodging for attorneys, party representatives,

support staff and a court reporter as well as paying attorneys’ fees for travel time. Plaintiff, a

relatively small, family-owned contractor, cannot afford to fund fees and travel costs for a team

of Defendants counsel, staff and representatives. In contrast, Defendants are two very large

insurance companies that could certainly afford those costs if they were actually interested in a

resolution of this issue short of waiting for Mr. Cardahi’s visa to issue.

7
  Defendants falsely state that Plaintiff has “confirmed that it is unable to bring a single witness
to the United States . . ..” In fact, Plaintiff has never stated that Mr. Cardahi will be unable to
come to the United States. Plaintiff simply offered alternatives in the event Defendants would
like to speed the process along.



                                                  9
  Case: 1:17-cv-04307 Document #: 88 Filed: 11/14/18 Page 10 of 12 PageID #:1689



       Because Defendants have objected to these alternatives, the only sensible path forward is

to wait until the U.S. Embassy in Lebanon either issues a visa for Mr. Cardahi or rejects his

application for a visa.

Conclusion

       A&C has gone above and beyond to accommodate the Sureties’ purported concerns with

the discovery process to date. The motions filed by the Sureties present purported “problems”

that A&C agreed to investigate, did investigate, and addressed—in its attempts to assuage the

Sureties’ grievances, A&C has far exceeded its responsibilities under the Federal Rules of Civil

Procedure. Enough is enough. The Sureties’ Motions to Require Plaintiff to Comply with Rule

34 and Fix its Production (Dkt. No. 84), Motion to Compel Interrogatory Responses (Dkt. No.

79), and Motion to Compel Organization Deponent or in the Alternative for Sanctions (Dkt. No.

44) should each be denied.

       The Sureties’ one-sentence affirmative defenses are plainly deficient, for the reasons set

forth in A&C’s Motion to Strike Affirmative Defenses (Dkt. No. 81), and A&C respectfully

requests that the Court strike the affirmative defenses and provide any further relief as the Court

finds just and equitable.

Dated: November 14, 2018

                                                            Respectfully submitted,

                                                            A&C CONSTRUCTION &
                                                            INSTALLATION CO. WLL

                                                            By: /s/ Abram Moore

                                                            Abram Moore (ARDC#6278871)
                                                            Nicole C. Mueller (ARDC#6309735)
                                                            K&L GATES LLP
                                                            70 West Madison, Suite 3100
                                                            Chicago, Illinois 60602




                                                10
Case: 1:17-cv-04307 Document #: 88 Filed: 11/14/18 Page 11 of 12 PageID #:1690



                                                Phone: (312) 372-1121
                                                abram.moore@klgates.com
                                                Attorneys for A&C Construction &
                                                Installation Co. WLL




                                     11
  Case: 1:17-cv-04307 Document #: 88 Filed: 11/14/18 Page 12 of 12 PageID #:1691



                                CERTIFICATE OF SERVICE

        Under penalties as provided by law, the undersigned, an attorney, hereby certifies and
states that he caused a true and an accurate copy of the foregoing PLAINTIFF’S STATUS
REPORT REGARDING PENDING MOTIONS AND DISCOVERY DISPUTES to be
served this 14th day of November 2018 upon the counsel listed below by delivery via the United
States district court for the Northern District of Illinois’ CM/ECF electronic filing system upon
the following counsel of record:


                               Robert E. Tonn
                               Colin P. Smith
                               William Farley
                               Holland & Knight LLP
                               131 South Dearborn Street
                               30th Floor
                               Chicago, Illinois 60603
                               Phone: (312) 263-3600
                               robert.tonn@hklaw.com
                               colin.smith@hklaw.com
                               william.farley@hklaw.com

                               Attorneys for Zurich American
                               Insurance
                               Co. and The Insurance
                               Company of the State
                               of Pennsylvania

                               Daniel B. Pasternak
                               Brent R. Owen
                               Squire Patton Boggs (US) LLP
                               1801 California Street, Suite
                               4900
                               Denver, Colorado 80202
                               daniel.pasternak@squarepb.com
                               brent.owen@squarepb.com

                               Attorneys for Zurich American
                               Insurance
                               Co. and The Insurance
                               Company of the State
                               of Pennsylvania


                                     s/     Abram I. Moore
